Citation Nr: 1146803	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from September 1998 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from February and December 2007 rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Providence, Rhode Island.  In those decisions, the RO denied entitlement to service connection for lower back pain and PTSD, respectively. 

In a February 2007 Statement In Support Of Claim (VA Form 21-4138), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In September 2007, a telephonic informal hearing conference was held with the DRO, and the Veteran withdrew his formal DRO hearing request at that time.

In May 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in September 2009 at which time it was remanded for additional development.  The case was returned to the Board in February 2011, at which time the Board granted service connection for a psychiatric disability, namely schizophrenia, and remanded the issue of service connection for a thoracolumbar disability for additional development.  The Veteran appealed the Board decision (to the extent that service connection for PTSD was not granted) to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for an Order to Vacate and Remand, a June 2011 Order of the Court vacated, in pertinent part, and remanded the claim for readjudication in accordance with the directives of the joint motion.  The case is now returned to the Board.

In its February 2011 remand, the Board also referred the issue of entitlement to a TDIU, which had been raised by the record, to the Agency of Original Jurisdiction (AOJ) for initial consideration.  It does not appear that any action has been taken on this issue, thus, it is once again referred to the AOJ for appropriate action.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, lumbar spondylosis is manifested as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spondylosis have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for lumbar spondylosis.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a current back disability that is a result of injuries during his period of active service.  He has testified that he experienced various in-service back injuries during service, to include while moving an oil drum, installing a generator, and while exercising.  His father also reported that the Veteran had told him of an in-service injury shortly after it had occurred.  The Veteran added that his back symptoms have persisted ever since service.

A review of the Veteran's service treatment records reveals an entrance report of medical examination dated in December 1997 which suggests that he had mild thoracic scoliosis.  However, in the associated report of medical history, also dated in December 1997, he indicated that he had never experienced recurrent back pain; bone, joint, or other deformity; or arthritis, bursitis, or rheumatism.

Service treatment records including reports completed by the Veteran contain no findings referable to a back disability.   The Veteran has testified that back symptoms began after injuries in service and had continued since.  Treatment records document current findings of disc disease in the lumbosacral spine.  The Veteran's father has also recalled that the Veteran told him of an in-service injury shortly after the injury had occurred.  

Following separation from service, a November 2002 examination report from Jordan Hospital indicates that the Veteran was diagnosed with a back strain.  A February 2003 magnetic resonance imaging (MRI) study from Jordan Hospital reveals that the Veteran reported a six week history of back pain following a fall.

A VA examination report dated in April 2010 shows that the Veteran was diagnosed with degenerative arthritis of the back.  The examiner opined that it was not likely that the Veteran's back disability was caused by or a result of his psychiatric disability.  It was explained that there was no evidence that the Veteran's degenerative disc disease was caused by service.  While his psychiatric disability might have influenced his decision making concerning treatment for his back disability, there was no known relationship between his psychiatric disability and degenerative disc disease.

In a May 2010 addendum to the April 2010 VA examination report, the examiner who conducted the April 2010 VA examination again opined that there was no relationship between the Veteran's psychiatric disability and degenerative disc disease.  He reasoned that the Veteran sustained a post-service back injury which resulted in the pathological changes in his lumbosacral spine.  While he also injured his back in service, he was treated for a back muscle injury without any disc and bony structure change at that time.

In June 2010, the same examiner who conducted the April 2010 VA examination again reviewed the Veteran's claims file and opined that his back disability did not have its onset in service and was not related to an in-service injury.  This opinion was based on the fact that while the Veteran reported that he experienced lower back pain in 1999, he had denied having any back pain during a 1999 annual physical examination.  While he was given a two week profile for calf pain, there was no evidence that he was treated for back pain in service.  The first documented evidence of back pain was not until 2003.

In its February 2011 Remand, the Board determined that the April and May 2010 opinions were inadequate because they did not sufficiently  address whether a relationship existed between the Veteran's current back disability and service and the April 2010 opinion was not accompanied by any specific explanation or reasoning.  The Board also determined that the June 2010 opinion was inadequate because the examiner essentially based his opinion on a lack of clinical evidence of treatment for back problems in the Veteran's service treatment records and did not acknowledge or consider the Veteran's reports of in-service back injuries and of a continuity of symptomatology.

Thereafter, the Veteran underwent a VA spine examination in August 2011.  The examiner indicated that he had reviewed the claims file in conjunction with conducting the examination of the Veteran.  The Veteran described that he had a history of low back pain which started in during service in Kuwait in 2001 when he had felt a "pop."  He reported having disc herniation and subsequent lumbar fusion.  Following examination of the Veteran, a diagnosis of lumbar spondylosis was provided.  The examiner opined that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's records showed that his back condition had started in Kuwait (had its onset in service) and that it eventually required surgical treatment at the Boston VA West Roxbury Medical Center.

While the Veteran was noted to have mild thoracic scoliosis at the time he entered service in September 1998, there was no indication that he had pre-existing lumbar spondylosis.  The Veteran has asserted that he injured his low back on various occasions during his service in Kuwait.  The Veteran is competent to assert the occurrence of in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although there is no objective evidence to support the specific incidents of trauma in service, they are consistent with the circumstances of his service.

There is some reason to question the report of a continuity of symptomatology since the in-service injuries.  In this regard the Veteran apparently did not mention the in-service injuries when initially treated for back complaints in late 2002 and early 2003.  The only history recorded at that time consisted of a recent onset of symptoms after a post-service fall.

On the other hand the recent VA examiner has opined that the lumbar spondylosis was at least as likely as not incurred in or caused by the claimed in-service injury.  This opinion is probative as it was definitive and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The testimony of the Veteran's parents also supports his history of having had back symptoms since service.  The evidence is in relative equipoise on the question of whether there was a continuity of symptomatology.

The Board finds competent and credible the Veteran's history of a low back injury during his period of active service, and a continuity of symptoms from such injury since service.  Further, the evidence shows that he has been diagnosed with lumbar spondylosis that is as likely as not the result of injury during service.  As such, and in light of the Federal Circuit's decision in Davidson, service connection is warranted for lumbar spondylosis.

The evidence outlined above is in equipoise; therefore, the claim will be granted.  38 U.S.C.A. § 5105(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar spondylosis is granted.


REMAND

With regard to the issue of service connection for PTSD, the Veteran's claim was initially captioned as entitlement to service connection for an acquired psychiatric disability, to include mood disorder, not otherwise specified, schizoaffective disorder, and PTSD.  In its February 2011 decision, the Board awarded service connection for a psychiatric disorder, namely schizoaffective disorder.  The Veteran appealed the Board's decision to the Court to the extent that it did not grant service connection for PTSD.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror. A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999).

During the pendency of this appeal, the regulations governing the establishment of service connection for PTSD were amended.  For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect.  Specifically, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010)

'Fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has reported that he began to experience psychiatric symptoms in service due to a number of in-service stressors.  Primarily, he described that he viewed video footage of a missile attack on a tractor trailer by a military predator aircraft in the vicinity of Ali Al Salem Air Base in Kuwait while stationed at that facility.  The incident occurred sometime between November 2000 and February 2001 and resulted in the death of individuals in the tractor trailer.  He reportedly began to experience symptoms such as difficulty sleeping, nightmares, and substance abuse because he had participated in maintaining the power supply to the headquarters that operated the predator aircraft and he was disturbed that he contributed to the death of those killed by the aircraft.

During the May 2009 hearing, the Veteran's mother testified that she talked with the Veteran on the telephone at some time between December 2000 and February 2001, and that she had heard an explosion over the telephone.

In March 2010, the Veteran underwent a VA mental disorders examination.  The examiner indicated that the Veteran's asserted stressor viewing video footage of a missile attack on a tractor trailer by a military predator aircraft while in Kuwait was an incident in which the Veteran did not have direct involvement.  The examiner did not explicitly consider whether being in the vicinity of the explosion or in the zone where combat operation's occurred qualified as an adequate stressor to support the diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD. 

2.  Schedule the Veteran for a VA PTSD examination to determine whether he has PTSD that is the result of a stressor during active service.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not that the Veteran's claimed stressor(s) is adequate to support a diagnosis of PTSD, and are his current symptoms related to the claimed stressor?  

If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.

(b) If any psychiatric disability other than PTSD or schizoaffective disorder is diagnosed, the examiner should provide an opinion as to whether the disability began in service, or is the result of a disease or injury in service.  The examiner should provide a rationale for this opinion.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case. 

Thereafter, if appropriate, return the case to the Board.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


